                         Case 1:20-cv-00010-DMT-CRH Document 1 Filed 01/28/20 Page 1 of 3



                                        IN THE UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF NORTH DAKOTA
                                               NORTHWESTERN DIVISION


              Stephonie Broughton and                        )
              Kimberly Anderson,                             )
                                                             )
                                              Plaintiffs,    )
                                                             )         COMPLAINT – WRONGFUL DEATH
                         vs.                                 )
                                                             )         Civil No. ____________
              Estate of Reuben Joshua Davis,                 )
              deceased,                                      )
                                                             )
                                              Defendant.     )


                         Plaintiffs, for their claim against Defendant, allege as follows:

                                                    JURISDICTION - DIVERSITY

                                                                  I.

                         Plaintiffs are both citizens of the state of North Dakota. On September 25, 2019,

              the date of the accident referred to hereafter, Reuben Joshua Davis was a citizen of the

              state of North Carolina. The amount in controversy, without interest and costs, exceeds

              the sum of $75,000.00. This court has jurisdiction pursuant to 28 U.S.C. §1332.

                                                                 II.

                         On September 25, 2019, Reuben Joshua Davis was proceeding easterly on

              Highway 52, between Sawyer and Velva, North Dakota. At that time, he negligently, and

              recklessly, crossed the centerline, into the westbound lane, and collided with a vehicle

              driven by Kristina Kraft.



                                                                  1



Pringle & Herigstad, P.C.
    P.O. Box 1000
  Minot, ND 58702-1000
    701-852-0381
                         Case 1:20-cv-00010-DMT-CRH Document 1 Filed 01/28/20 Page 2 of 3



                                                             III.

                         As a proximate result of the negligence and recklessness of Reuben Joshua

              Davis, which caused the accident of September 25, 2019, Kristina Kraft died from

              injuries suffered in the accident.

                                                             IV.

                         Reuben Joshua Davis passed away on November 14, 2019.                His estate is

              presently being probated in Lenoir County, North Carolina.

                                                              V.

                         This is an action to recover damages for the wrongful death of Kristina Kraft.

              This action is brought pursuant to N.D.C.C. Chapter 32-21, death by wrongful act.

                                                             VI.

                         As the direct and proximate result of the negligence and recklessness of Reuben

              Joshua Davis, Plaintiffs have sustained injuries and damages, both economic and non-

              economic. Plaintiffs have sustained mental and emotional anguish as a result of their

              mother’s death and have been denied, and will continue to be denied, the society,

              comfort, counsel, and companionship, of Kristina Kraft.

                         WHEREFORE, Plaintiffs seek judgment against Defendant as follows:

                         1.    For economic damages, to be proven at trial;

                         2.    For non-economic damages, in reasonable sum, but not less than $75,000;

                         3.    For such other relief as the court deems just and appropriate.




                                                              2



Pringle & Herigstad, P.C.
    P.O. Box 1000
  Minot, ND 58702-1000
    701-852-0381
                         Case 1:20-cv-00010-DMT-CRH Document 1 Filed 01/28/20 Page 3 of 3



                         Dated this 28th day of January, 2020.

                                                                         PRINGLE & HERIGSTAD, P.C.

                                                                    BY /s/ Jim Nostdahl         .
                                                                       Jim Nostdahl - 3925
                                                                       Attorneys for Plaintiffs
                                                                       2525 Elk Drive
                                                                       P.O. Box 1000
                                                                       Minot, ND 58702-1000
                                                                       701-852-0381
                                                                       jnostdahl@pringlend.com


                                                DEMAND FOR JURY TRIAL


                         Plaintiffs hereby makes a demand for trial by jury upon all issues.

                         Dated at Minot, North Dakota, this 28th day of January, 2020.


                                                                  PRINGLE & HERIGSTAD, P.C.

                                                             BY /s/ Jim Nostdahl          .
                                                                 Jim Nostdahl - 3925
                                                                 Attorneys for Plaintiffs
                                                                 2525 Elk Drive
                                                                 P.O. Box 1000
                                                                 Minot, ND 58702-1000
                                                                 701-852-0381
                                                                 jnostdahl@pringlend.com




                                                              3



Pringle & Herigstad, P.C.
    P.O. Box 1000
  Minot, ND 58702-1000
    701-852-0381
